PER CURIAM.
In September, 1894, James McOreery & Co. imported into the port of New York a quantity of dry goods in the piece, composed of silk and worsted, of which silk was the material of chief value, and -which were entered as silks. The collector classified them as dry goods, under paragraph 283 of the tariff act of August 28, 1894, which is as follows:
“On women’s and children’s dress goods, coat-linings, Italian cloth, bunting or goods ol' similar description or character, and on manufactures composed wholly or in part of wool, worsted, the hair of the camel, goat, alpaca, or other animals, including such as have India-rubber as a component material, and not specially provided for in this act, valued at more than fifty cents per pound, fifty per centum ad valorem.” 28 Stat. 530.
Against this classification the importers duly protested upon the ground that the merchandise was dutiable as manufactures of silk, under paragraph 302 of the same act, which is as follows:
“All manufactures of silk, or of which silk is the component material of chief value, including those having India-rubber as a component material, not specially provided for in this act.” 2S Stat. 532.
The board of general appraisers sustained the collector, and the circuit court, upou appeal, reversed the decision of the board (87 Fed. 191), whereupon the present appeal was taken to this court. The testimony of one additional witness was used in the circuit court. The board of general appraisers, in the statement of facts, which was *116signed by a majority of those who heard the cause, found the following facts:
‘That said fabrics are composed of silk and worsted, silk being the component material of chief value in all, but wool predominating in quantity in all except one of the items. These fabrics are woven 22 inches wide, and are used for making waists or skirts for women’s and children’s dresses, and also in combination costumes for sleeves and the trimming of dresses. They are commercially known as ,women’s and children’s dress goods, or are goods of similar description and character.”
It will be observed that there was no positive finding in regard either to the designation or the similarity of the goods. The finding is in the alternative, “and states neither the one nor the other fact.” Cronin v. Crooks, 143 N. Y. 354, 38 N. E. 289. We are of the opinion that the goods were not commercially known as dress goods which are piece goods of wool or worsted or of other material which are so made as to give the general appearance of wool, nor are they of similar description or character, by which is meant of like general appearance, texture, uses, and adaptation to uses. Greenleaf v. Goodrich, 101 U. S. 278. The merchandise was silk in common speech, having no likeness in texture, or appearance, or general characteristics to wool or worsted dress goods, and was not devoted to the same uses. This class of goods is not used to make dresses, but is used in combination costumes to make sleeves or waists or for trimming. A dress could be made from this material, but that was not the use for which it was intended, or to which it is devoted. Being neither dress goods nor of similar description or character, they properly came under paragraph 302, as manufactures of which silk was the component material of chief value. The decision of the circuit court is affirmed.